Citation Nr: 0829900	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  00-06 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for onychomycosis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
January 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
September 1998 and May 1999 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  The 
September 1998 rating decision assigned a noncompensable 
evaluation for his onychomycosis, effective March 11, 1993.  
The veteran disagreed with noncompensable rating assigned.  
Based on the receipt of additional evidence, the RO, by 
rating action dated in May 1999, assigned a 10 percent 
evaluation for onychomycosis, effective March 11, 1993.  The 
veteran continued to disagree, requesting a higher rating.

The Board then issued a July 2002 decision, denying the 
veteran's claim for a rating in excess of 10 percent for 
onychomycosis and an effective date earlier than March 11, 
1993.  He appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  Pursuant to a May 2004 
Order, the Court vacated the Board's decision and remanded it 
for Veterans Claims Assistance Act of 2000 (VCAA) notice.  In 
June 2004, the Secretary filed a motion for reconsideration 
or a panel decision.  In an April 2007 Memorandum decision, 
the Court clarified it was only vacating the increased rating 
issue.  Specifically, this issue was vacated and remanded in 
order for the Board to provide adequate consideration and 
discussion of the veteran's lay statements and testimony as 
to his symptoms of onychomycosis. The effective date issue 
previously on appeal was affirmed by the Court, and as such 
is no longer before the Board.   

Upon return to the Board in September 2007, it remanded the 
case for a hearing before a Veterans Law Judge (VLJ) at the 
RO (Travel Board hearing).  

In this regard, to support his claims, the veteran testified 
at an earlier April 2002 Travel Board hearing before the 
Board, chaired by a VLJ who has since retired.  So the Board 
sent the veteran a letter offering him another hearing before 
a different VLJ that will ultimately decide this appeal.  
See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 
(2007) (the Board member who conducts the hearing will 
participate in making the final determination of the claim).  
He responded that he wanted another Travel Board hearing, 
which was recently held in July 2008.  The undersigned VLJ 
presided.

It is noted that the veteran submitted additional evidence at 
the time of the July 2008 hearing.  However, the submission 
of such evidence was accompanied by a waiver of RO 
consideration, signed by the veteran and dated July 24, 2008.  
The Board accepts it for inclusion in the record and 
consideration by the Board at this time.  See 38 C.F.R. §§ 
20.800, 20.1304 (2007).
  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to October 8, 1998, the veteran's service-connected 
onychomycosis of the feet was not manifested by constant 
exudation or itching or extensive lesions or marked 
disfigurement.

2.  Since October 8, 1998, the veteran's service-connected 
onychomycosis of the feet exhibits constant itching and 
marked disfigurement under the previous criteria.  

3.  The evidence of record does not demonstrate ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestation or exceptional repugnance under the previous 
criteria, or onychomycosis, affecting more than 40 percent of 
the entire body or more than 40 percent of exposed areas, or 
onychomycosis that requires constant or near-constant 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, during the past 12-month period 
under the amended criteria, which would be indicative of any 
higher rating.    



CONCLUSIONS OF LAW

1.  Prior to October 8, 1998, the criteria for an initial 
disability rating in excess of 10 percent for onychomycosis 
have not been met.  38 U.S.C.A. §§ 1155, 5103. 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.20, 
4.21, 4.118, Diagnostic Codes 7806, 7813 (2007); 4.118, 
Diagnostic Codes 7806, 7813 (2002).  

2.  The criteria for an initial disability rating of 30 
percent, but no greater, for onychomycosis have been met, 
effective October 8, 1998.  38 U.S.C.A. §§ 1155, 5103. 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.7, 
4.20, 4.21, 4.118, Diagnostic Codes 7806, 7813 (2007); 4.118, 
Diagnostic Codes 7806, 7813 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the RO to the veteran dated in April 
2001, October 2007, April 2008, and May 2008.  Those letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
higher initial rating claim; (2) informing him about the 
information and evidence the VA would seek to provide; (3) 
and informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

Furthermore, the October 2007 and April 2008 letters from the 
RO further advised him that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In addition, with regard to increased rating notice, the May 
2008 VCAA notice letter was compliant with the recent Court 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
in that this letter notified the veteran of both the general 
and specific types of evidence and legal criteria necessary 
to substantiate a higher rating.  In any event, the veteran 
has shown by his own statements and testimony that he is 
aware of what evidence will meet the criteria for a higher 
rating for his onychomycosis skin disorder.   

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Regardless, the October 2007 and April 2008 VCAA 
letters provided notice of this previous 4th element 
requirement.  In any event, here, the presence and/or absence 
of notice of this element is of no consequence since it is no 
longer required by law.   

It is significant here that in the Court's April 2007 
Memorandum decision, it noted that there was sufficient VCAA 
compliance in this case.  Thus, the veteran has received all 
required notice in this case, such that there is no error in 
the content of VCAA notice.    

With regard to the timing of VCAA notice, in Pelegrini II, 
the Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ, i.e., RO decisions that are the basis of 
this appeal were already decided and appealed prior to the 
enactment of the VCAA requirements in November 2000.  The 
Court acknowledged in Pelegrini II  that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to a content-
complying notice and proper subsequent VA process.  Pelegrini 
II, 18 Vet. App. at 120.  The Federal Circuit Court and 
Veterans Claims Court have since interpreted this to mean 
providing any necessary notice and going back and 
readjudicating the claim, such that the essential fairness of 
the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, after eventually providing fully adequate VCAA notice, 
the RO again went back and readjudicated the claim in the 
most recent June 2008 SSOC.  So each time after providing the 
required notice, the RO reconsidered the claim - including 
to address any additional evidence received in response to 
the notice.  So the timing defect in the notice has been 
rectified.  It follows that a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.    

It is also noted the higher initial rating for onychomycosis 
issue stems from an initial rating assignment by way of a May 
1999 rating decision.  In this regard, the Court has held 
that an appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating and effective date, 
such as the case here, does not trigger additional section 
5103(a) notice.  Indeed, the Court has determined that to 
hold that section 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render sections 7105(d) and 5103A and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.  Dingess at 491, 493, 500-
501.  

Subsequently, the Court clarified its holding in Dingess, 
indicating it was limited to situations where service 
connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, No. 05-0876 (U.S. Vet. App. May 19, 2008), that where 
a service connection claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent 
with its prior decisions in Dingess, Dunlap, and Sanders, 
supra.  In this regard, the Court emphasized its holding in 
Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once a NOD has been filed, only the notice 
requirements for rating decisions and SOCs described within 
38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id.  
                  
In any event, here, service connection for onychomycosis was 
granted and the disability rating and effective date assigned 
in March 1993 - so prior to November 9, 2000, such that no 
further notice was required per Dingess and Dunlap, supra.  
In any event, here, the evidence does not show that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.  In fact, the RO 
actually provided the veteran with downstream Dingess notice 
in October 2007 and April 2008 pertaining to the disability 
rating and effective date elements of his onychomycosis 
claim.  In addition, the May 2008 Vasquez-compliant letter 
also addressed the evidence required for an increased initial 
rating.  Consequently, the veteran has not met his burden of 
establishing any prejudice as to notice provided for the 
downstream initial rating and effective date elements of his 
claim.        

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs) and afforded him 
several VA examinations to determine the severity of his 
onychomycosis disability.  Moreover, the veteran has 
submitted personal statements, hearing testimony, and private 
medical evidence.  In fact, the veteran indicated in a June 
2008 statement he had no other evidence to submit.  The Board 
is also satisfied as to compliance with its September 2007 
remand directives.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Therefore, the Board is satisfied that all relevant 
evidence identified by the veteran has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Analysis for Higher Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The veteran's onychomycosis disability is currently evaluated 
as 10 percent disabling under Diagnostic Code 7813, 
dermatophytosis.  38 C.F.R. § 4.118 (2007).  Neither the 
original nor the revised versions of the rating criteria have 
a specific diagnostic code for onychomycosis.  The disorder 
is, therefore, rated as analogous to dermatophytosis and 
eczema because the functions affected, the anatomical 
localization, and the symptomatology are most closely 
analogous to these disorders.  See 38 C.F.R. § 4.20.      

Since the veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for onychomycosis, the Board is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection (March 11, 1993) until the 
present.  This may result in "staged ratings" based upon 
the facts found during the period in question.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  That is to say, the 
Board must consider whether there have been times since the 
effective date of his award when his disability has been more 
severe than at others.  See again Fenderson, 
12 Vet. App. at 125-26.  

The veteran's original claim of service connection for 
onychomycosis was received on March 11, 1993.  During the 
course of the appeal, VA promulgated new regulations amending 
the rating criteria for skin disorders, effective August 30, 
2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  If a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  

Since there is no provision for retroactive application, 
prior to August 30, 2002, the Board may apply only the 
previous version of the rating criteria.  As of August 30, 
2002, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.

The Board notes that in its June 2008 SSOC, the RO addressed 
both the old and new versions of the regulations.  Therefore, 
the Board may also consider each version without determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the previous criteria, onychomycosis is rated, by 
analogy, to eczema (Diagnostic Code 7806), depending upon the 
location, extent, and repugnance or otherwise disabling 
character of manifestations.  See Note to 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2002).  

Under the previous criteria for eczema (Diagnostic Code 
7806), a compensable rating of 10 percent requires evidence 
of exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area.  If the exudation or 
itching is constant and there are extensive lesions or marked 
disfigurement, a 30 percent disability rating is assigned.  
To warrant the maximum 50 percent rating, ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestation or exceptional repugnance must be shown.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Under the amended criteria for Diagnostic Code 7813, 
onychomycosis is rated as disfigurement of the head, face, or 
neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-
7805), or eczema / dermatitis (Diagnostic Code 7806), 
depending upon the predominant disability.

Under the amended criteria for eczema (Diagnostic Code 7806), 
when the disorder covers less than 5 percent of the entire 
body or less than 5 percent of exposed areas are affected, 
and no more than topical therapy is required during the past 
12- month period, a noncompensable rating is assigned.  A 10 
percent rating is assigned when at least 5 percent, but less 
than 20 percent of the entire body is covered; or at least 5 
percent, but less than 20 percent of exposed areas are 
affected; or intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, are 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
for dermatitis or eczema, affecting 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas, or for 
dermatitis or eczema that requires systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent disability rating is 
assigned for dermatitis or eczema, affecting more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, or for dermatitis or eczema that requires constant or 
near-constant systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2006). 

Initially, VA skin examinations conducted in April 1993, 
April 1999, and March 2008, as well as all other VA and 
private medical evidence of record, show no evidence of 
residual scarring, disfigurement to the head, face, or neck, 
or burns due to his onychomycosis.  The March 2008 VA 
examiner specifically noted no scarring.  Thus, under either 
the previous or the amended regulations, consideration of 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 is 
not warranted.  Consequently, the Board concludes that 
Diagnostic Code 7806 under both the previous and amended 
regulations most appropriately reflects the veteran's 
service-connected onychomycosis disability.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).

Upon analysis of the evidence, under the earlier version of 
Diagnostic Code 7806, the Board finds that the overall 
disability picture supports a higher 30 percent rating, 
effective October 8, 1998.  38 C.F.R. § 4.7.  Specifically, a 
private medical report from Dr. R.E., MD., dated in October 
1998 notes "severe fungal infection" involving all ten 
toenails.  In addition, the veteran's October 1998 and May 
1999 NODs mention "intensive" and "constant itching.  His 
January 2000 substantive appeal (VA Form 9) alleges 
"constant itching", as does his April 2002 hearing 
testimony.  A subsequent private treatment record dated in 
December 2007 from Dr. T.H., MD., and a report of the March 
2008 VA examiner confirm daily and constant itching as well 
as disfigurement of the toenails.  Resolving any doubt in the 
veteran's favor, a higher 30 percent rating is warranted, 
effective October 8, 1998, the treatment date of private 
medical evidence which showed a worsening of his disability.  
38 C.F.R. § 4.3.     

There is no basis, however, to assign a rating in excess of 
10 percent prior to October 8, 1998.  38 C.F.R. § 4.7.  That 
is, prior to this date, under the previous criteria of 
Diagnostic Code 7806, the evidence of record does not reveal 
constant exudation or itching or extensive lesions or marked 
disfigurement.  There are no clinical findings of exudation 
prior to October 8, 1998.  In particular, at the July 1995 
Travel Board hearing, the veteran described using foot powder 
to control his fungal infections on his toes, and that 
soreness from his onychomycosis prohibits "full 
productivity" at work.  There was no mention in his 
testimony of itching, lesions, or marked disfigurement at 
that time.  In addition, the April 1993 VA skin examiner only 
noted "episodes" of intense itching while in service.  The 
examiner also mentioned "itching and rash", but not in the 
context of his service-connected onychomycosis to the feet, 
but rather as to nonservice-connected tinea versicolor of the 
shoulders.  In any event, the examiner noted this itching is 
seasonal in nature and abates in cooler weather.  As to the 
feet, only thickening and discoloration of the nails were 
noted, but not "marked disfigurement."  Overall, prior to 
October 8, 1998, the lay and medical evidence of record 
weighs heavily against a higher rating.       

Since October 8, 1998, although a higher 30 percent rating is 
warranted here, he still does not satisfy the requirements 
for an even higher rating above 30 percent.  38 C.F.R. 4.7.  
That is, under the earlier criteria of Diagnostic Code 7806, 
the evidence does not reveal ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation or exceptional repugnance as the result of his 
onychomycosis.  In addition, under the amended criteria of 
Diagnostic Code 7806, evidence does not reveal onychomycosis, 
affecting more than 40 percent of the entire body or more 
than 40 percent of exposed areas, or onychomycosis that 
requires constant or near-constant systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, during the 
past 12-month period.  To illustrate, the April 1999 VA 
examiner documented no open lesions, no tinea, no erthmea, no 
infections, and no scaling.  His nails were excessively 
thickened and yellow, but this is already compensated for in 
the 30 percent rating currently assigned.  At his April 2002 
Travel Board hearing, the veteran discussed "constant" 
symptoms, but conceded he had not received recent medical 
treatment.  In December 2007 and March 2008, Dr. T.H. and a 
VA examiner, respectively, documented constant itching, 
disfigurement, and some bleeding, but the veteran did not use 
corticosteroids or oral medication.  No exposed areas were 
affected, and the veteran's onychomycosis of both feet only 
involved 0.4 percent of the entire body.  There was no 
scarring.  In addition, his July 2008 hearing testimony and 
his various personal statements do not provide evidence of a 
higher rating.   

In summary, as of October 8, 1998, the Board finds that the 
evidence supports a higher 30 percent disability rating, but 
no greater, for his onychomycosis under the earlier version 
of Diagnostic Code 7806.  38 C.F.R. § 4.3.  Since, however, 
other than as indicated, there have been no occasions since 
the effective date mentioned when his disability has been 
more severe, there is no basis to further stage his rating 
under Fenderson, 12 Vet. App. at 125-26. 

Extra-Schedular Consideration

Finally, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to 
the Compensation and Pension Service to consider whether it 
is warranted.  An extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) may be assigned when there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  See VAOPGCPREC 6-96.  In this case, 
there is no evidence of any recent hospitalization associated 
with the onychomycosis disability in question.  The veteran's 
treatment has been primarily on an outpatient basis, not as 
an inpatient.  In addition, although at both the April 2002 
and July 2008 hearings the veteran has related that his 
onychomycosis disability has impacted his ability to work as 
a painter, he still appears to be currently employed.  
Furthermore, psychiatric reports throughout the course of the 
appeal also disclose that the veteran's service-connected 
post-traumatic stress disorder (PTSD) has a major impact on 
his employment.  The issue of a higher rating for PTSD is not 
currently on appeal.  Overall, the Board finds no evidence 
that the veteran's onychomycosis disability markedly 
interferes with his ability to work, meaning above and beyond 
that contemplated by his separate schedular ratings.  See, 
too, 38 C.F.R. § 4.1 indicating that, generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  The 
standard for extra-schedular consideration is quite high.   




ORDER

Prior to October 8, 1998, an initial disability rating in 
excess of 10 percent for onychomycosis is denied. 

A 30 percent disability rating for onychomycosisis is 
granted, effective from October 8, 1998, subject to the laws 
and regulations governing the payment of VA compensation.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


